ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Wu & Associates, Inc.                        )      ASBCA Nos. 61992, 62092
                                             )
Under Contract No. N40085-14-D-5245          )

APPEARANCE FOR THE APPELLANT:                       Sean T. O'Meara, Esq.
                                                     Archer & Greiner, P.C.
                                                     Haddonfield, NJ

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Russell A. Shultis, Esq.
                                                    Julie C. Ruggieri, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice. _

      Dated: November 13, 2019

                                                      1
                                                      - ~/,         /

                                                     //       //'



                                                  OWEN C. WILSON
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61992, 62092, Appeals of
Wu & Associates, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals